    Case 2:20-cr-00182-DBB Document 158 Filed 10/05/20 PageID.1170 Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT
                                       DISTRICT OF UTAH


    UNITED STATES OF AMERICA,                              MEMORANDUM DECISION AND
                                                           ORDER DENYING [150] MOTION TO
                             Plaintiff,                    QUASH SEARCH WARRANT
                                                           WITHOUT PREJUDICE
    v.
                                                           Case No. 2:20-cr-182-DBB
    LATEESHA RICHARDS,
                                                           District Judge David Barlow
                             Defendant.


           Defendant Lateesha Richards moves to quash the search warrant (the Motion) 1 to which

her counsel has been alerted, but which has not yet been executed. Federal Rules of Criminal

Procedure 41(h) provides that defendants may move to suppress evidence illegally seized from

them. The items referenced in Ms. Richards’ motion have not yet been seized.

           “The United States Constitution protects the rights of persons subject to search warrants

by imposing ‘ex ante, the deliberate, impartial judgment of a judicial officer . . . between the

citizen and the police . . . and by providing, ex post, a right to suppress evidence improperly

obtained and a cause of action for damages.’” 2 In this case, Ms. Richards has had the benefit of

having a magistrate judge review and approve the United States’ search warrant ex ante. Later, if

evidence is improperly obtained from her, she then may seek, ex post, suppression of that

evidence.




1
    Motion to Quash Search Warrant, ECF No. 150, filed September 29, 2020.
2
  United States v. Info. Associated with Email Account (Warrant), 449 F. Supp. 3d 469, 474 (E.D. Pa. 2020) (quoting
United States v. Grubbs, 547 U.S. 90, 99 (2006)).
    Case 2:20-cr-00182-DBB Document 158 Filed 10/05/20 PageID.1171 Page 2 of 3




           Ms. Richards’ attempt to quash the subpoena is premature. Courts generally review

challenges to search warrants either in a motion to suppress during a criminal case or in an after-

the-fact civil rights lawsuit, not in a pre-execution motion to quash. 3 As the Sixth Circuit has

noted:

           Concerns about the premature resolution of legal disputes have particular resonance
           in the context of Fourth Amendment disputes. In determining the “reasonableness”
           of searches under the Fourth Amendment and the legitimacy of citizens’
           expectations of privacy, courts typically look at the “totality of the circumstances”
           . . . reaching case-by-case determinations that turn on the concrete, not the general,
           and offering incremental, not sweeping, pronouncements of law. On review, the
           court looks at the claim in the context of an actual, not a hypothetical, search and
           in the context of a developed factual record of the reasons for and the nature of the
           search. A pre-enforcement challenge to future e-mail searches, by contrast,
           provides no such factual context. The Fourth Amendment is designed to account
           for an unpredictable and limitless range of factual circumstances, and accordingly
           it generally should be applied after those circumstances unfold, not before. 4

           Finally, Ms. Richards has not cited any authority supporting the pre-execution quashing

of the search warrant against her. The two binding cases that Ms. Richards cites in her Motion

are not relevant. The Riley case 5 addressed warrantless searches. This case involves a warrant.

The Rahn case 6 addressed staleness, upholding a warrant to seize evidence even though the

observations supporting the warrant were more than 18 months old. Neither of the cases supports

Ms. Richards’ pre-execution motion to quash. The Motion is therefore denied without prejudice.




3
    See Warshak v. United States, 532 F.3d 521, 528 (6th Cir. 2008).
4
    Id. (internal citations and quotation omitted).
5
    Riley v. California, 134 S. Ct. 2473, 2495 (2014).
6
    U.S. v. Rahn, 511 F.2d 290 (10th Cir. 1975).



                                                                                                     2
    Case 2:20-cr-00182-DBB Document 158 Filed 10/05/20 PageID.1172 Page 3 of 3




                                                    ORDER

           IT IS HEREBY ORDERED that Defendant’s Motion to Quash Search Warrant 7 is

DENIED WITHOUT PREJUDICE.

           Signed October 5, 2020.

                                                     BY THE COURT


                                                     ________________________________________
                                                     David Barlow
                                                     United States District Judge




7
    Motion to Quash Search Warrant, ECF No. 150, filed September 29, 2020.



                                                                                                3
